The statute under which defendant was charged says "[n]o person * * * shall knowingly obtain or exert control over * * * property * * * (1) [w]ithout the consent of the owner * * *." (Emphasis added.) Here the defendant obtained money with the consent of the owner, but when she used it for her own purposes she was exerting control over it without the consent of the owner. Thus, I think she was properly convicted under R.C.2913.02(A)(1), even though she could also have been convicted under (A)(2).